Case 1:17-cv-02374-RRM-ST Document 100-7 Filed 01/24/21 Page 1 of 2 PagelD #: 963

EXHIBIT D
Case 1:17-cv-02374-RRM-ST Document 100-7 Filed 01/24/21 Page 2 of 2 PagelD #: 964
Case 1:17-cv-02374-RRM-ST Document 91 Filed 07/27/20 Page 1 of 1 PagelD #: 825

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Capital 7 Funding,
Docket No. 17-cv-2374
Plaintiff

- against - Certificate of Default
Wingfield Capital Corporation, Prestige Investment
Associates, Inc., d/b/a Prestige Investments USA,
and First Choice Payment Systems, Inc., d/b/a Ist
Choice Payments
Corporate Defendants

And

Burgis Sethna, a/k/a Seth Burgess, Heath

Wagenheim, Joseph Rabito, Damian Laljie a/k/a

Damian Laltie, and John Does | through 15,
Individual Defendants

X

 

I, Douglas Palmer, Clerk of the Court of the United States District Court for the Eastern

District of New York, do hereby certify that Defendant Damian Laljie a/k/a Damian Laltie has not
filed an answer or otherwise moved with respect to the above-captioned action as fully appears
from the court file herein and from the Declaration of Nicholas Bowers, annexed hereto. The
default of Defendant Damian Laljie a/k/a Damian Laltie is hereby noted pursuant to Rule 55(a) of

the Federal Rules of Civil Procedure.

Dated: Brook! n, New York
July27 2020
DOUGLAS C. PALMER

Fe of Court
By: Gladitza.

Deputy Clerk
